Exhibit 10.1

SIXTH AMENDMENT

TO

THE PROGRESSIVE CORPORATION

2010 EQUITY INCENTIVE PLAN

WHEREAS, The Progressive Corporation 2010 Equity Incentive Plan, as previously
amended (the “Plan”), is currently in effect; and

WHEREAS, it is deemed desirable to amend the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 10(d) of the Plan is hereby deleted and the following is substituted
in its place:

“(d) If the Committee determines that the Participant has engaged or is engaging
in any Disqualifying Activity, then:

(i) if the Vesting Date of any Award Installment under an Award then held by the
Participant is scheduled to occur after the date of Committee’s determination
that the Participant has engaged in a Disqualifying Activity (or with respect to
vested Stock Options and Stock Appreciation Rights, such Award Installment has
not been exercised by the Participant), then each such Award Installment shall
terminate immediately upon the date of the Committee’s determination, and all
related shares of Stock, Units, Stock Options or Stock Appreciation Rights shall
be forfeited automatically at that time; and

(ii) if the Vesting Date of any Award Installment occurred (or with respect to
vested Stock Options and Stock Appreciation Rights, such Award Installment was
exercised by the Participant) after the Disqualification Date but prior to the
date of the Committee’s determination with respect thereto, such Award
Installment shall be deemed to have automatically terminated and forfeited as of
the Disqualification Date. Accordingly, promptly upon the Company’s demand, the
Participant shall transfer or pay to the Company all shares of Stock (or, if
such Stock has been sold or otherwise transferred by the Participant, an
equivalent number of shares of Stock or, at the Company’s election, the value
thereof as of the applicable Vesting Date or exercise date) or other proceeds
received or deferred by the Participant in connection with such vesting (or
exercise) event(s), and the Participant will be entitled to no consideration in
connection therewith. If such shares of Stock or other proceeds are not
transferred or paid to the Company promptly upon such demand, then the Company
will have the right to recover from the Participant all such shares or other
proceeds, plus the costs and expenses incurred by the Company in recovering such
shares or other proceeds from the Participant and enforcing its rights
hereunder, including, without limitation, reasonable attorneys fees and court
costs, and plus interest at the rate of eight percent (8%) per annum or, if
lower, the highest rate permitted by law, calculated from the applicable Vesting
Date (or exercise date).

Any determination by the Committee hereunder, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Participant has engaged or is engaging in any Disqualifying
Activity, and as to the Disqualification Date, shall be final and conclusive.”



--------------------------------------------------------------------------------

2. In Section 7(b)(iv), the phrase “at the time and to the extent such Award
would have become vested” is hereby revised to delete the words “at the time
and”; vesting events for Time-Based Awards that are required by that section
will be processed on or before the earlier of sixty (60) days after the
Participant’s death and the scheduled vesting date.

3. With respect to Awards of Restricted Stock Units to be made after February
2013, the following shall apply:

A. A new Section10A shall be inserted into the Plan, as follows:

“SECTION 10A. Special Provisions Relating to Awards of Restricted Stock Units
Made after February 2013.

With respect to each Award of Restricted Stock Units made after February 2013,
but subject to all other applicable provisions of this Plan and the Award
Agreement relating to such Awards:

(a) In Section 1(b):

(i) The definition of “Qualified Retirement” is hereby modified to delete the
words “death or” from the parenthetical preceding clause (a) therein; and

(ii) The following definition is hereby inserted:

“Qualified Retirement Eligibility Date” means the first day of the calendar
month in which the Participant is scheduled to satisfy the age and
years-of-service requirements for a Qualified Retirement.”

(b) In the first sentence of Section 5(b)(vi), the phrase “except as provided in
Section 10” is hereby modified to read as follows: “except as provided in
Sections 10 and 10A hereof”.

(c) Upon the occurrence of a Participant’s Qualified Retirement Eligibility
Date, the provisions of Section 6(b)(v) (relating to the termination of a
Participant’s employment by reason of death) shall not apply to such Award; and

(d) With respect to Awards of Time-Based Restricted Stock Units:

(i) If a Participant’s Qualified Retirement Eligibility Date occurs after the
grant date for such an Award but prior to the Vesting Date for an Award
Installment specified in the applicable Award Agreement, then upon the
Participant’s Qualified Retirement Eligibility Date (or such date promptly
thereafter as may be specified in the applicable Award Agreement), fifty percent
(50%) of each such Award Installment shall vest and be free of applicable
restrictions; the remaining fifty percent (50%) of each such Award Installment
shall not vest at such time, but shall remain subject to the vesting schedule as
set forth in the Award Agreement unless earlier forfeited in accordance with the
Plan;



--------------------------------------------------------------------------------

(ii) If the Participant’s Qualified Retirement Eligibility Date has occurred
prior to the grant date for an Award, then fifty percent (50%) of each Award
Installment under such Award shall vest and be free of applicable restrictions
on the date promptly after the grant date that is specified in the applicable
Award Agreement (the “Specified Date”); the remaining fifty percent (50%) of
each such Award Installment shall not vest at such time, but shall remain
subject to the vesting schedule as set forth in the Award Agreement unless
earlier forfeited in accordance with the Plan; and

(iii) Section 10 (relating to Qualified Retirement) shall not apply to such
Time-Based Awards, except as provided in this Subsection (d)(iii). Due to
administrative reasons, the vesting event occurring upon the grant of a
Time-Based Award under Subsection (d)(ii) above, or that would otherwise occur
with respect to a Time-Based Award promptly after its grant under Subsection
(d)(i) above, is expected to occur shortly thereafter on the Specified Date. If
a Participant’s employment terminates in a Qualified Retirement after the grant
date of a Time-Based Award but prior to the related Specified Date, the
provisions of Section 10 hereof will apply to such Time-Based Award (but not to
any other Awards of Restricted Stock Units made after February 2013 that are
then outstanding).

(iv) Except as provided in the preceding Subsection (d)(iii), after a
Participant’s Qualified Retirement Eligibility Date, all Awards of Time-Based
Restricted Stock Units made after February 2013 (or portions thereof) that are
unvested or subject to restriction at the time of the Participant’s termination
of employment for any reason, including death, shall thereupon be forfeited
automatically.”

B. Section 6(b)(v) is hereby amended as follows:

(a) The phrase “at the time and to the extent such Award would have become
vested” is hereby revised to delete the words “at the time and”; vesting events
for Time-Based Awards that are required under that section will be processed on
or before the earlier of sixty (60) days after the Participant’s death and the
scheduled vesting date; and

(b) The following new sentence is hereby inserted at the end of the existing
provision:

“Notwithstanding the foregoing, as further provided in Section 10A hereof, with
respect to Awards of Restricted Stock Units made after February 2013, this
subsection shall no longer apply to any such Award upon the occurrence of a
Participant’s Qualified Retirement Eligibility Date.”

This Amendment will be effective as of December 7, 2012.

 

/s/ Charles E. Jarrett Charles E. Jarrett Secretary